Citation Nr: 0607842	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  93-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
characterized as strain of the lumbar spine and pelvis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a right upper 
extremity disorder, initially established under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by the RO, 
which denied entitlement to an evaluation in excess of 40 
percent for the veteran's service-connected strain of the 
lumbar spine and pelvis.

This matter also comes to the Board on appeal from a January 
1996 rating decision in which the RO denied entitlement to a 
TDIU, and an August 1996 rating decision in which the RO 
granted a 40 percent disability rating for a right upper 
extremity disorder, which was initially established under the 
provisions of 38 U.S.C.A. § 1151.

In November 2002, the Board also determined that it was 
necessary to undertake additional development with respect to 
the claims for an increased evaluation for strain of the 
lumbar spine and pelvis, an increased evaluation for a right 
upper extremity disorder, and entitlement to a TDIU, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  Accordingly, in June 2003, 
the Board remanded the veteran's claims to the RO so that it 
could consider the additional evidence that had been obtained 
by the Board.

In April 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the August 2005 supplemental statement 
of the case) and returned these matters to the Board for 
further appellate consideration.

The Board has granted the veteran's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

This case is now once again before the Board for review of 
the veteran's claims of entitlement to an increased 
evaluation for strain of the lumbar spine and pelvis, 
entitlement to an increased evaluation for a right upper 
extremity disorder, and entitlement to a TDIU.


FINDINGS OF FACT

1.  The veteran has had no more than severe limitation of 
motion in the lumbosacral region of his spine during the 
pendency of this appeal; without evidence of favorable 
ankylosis or impairment of the pelvis due to service-
connected disability.

2.  A right upper extremity disorder is manifested by no more 
than severe, incomplete paralysis.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
strain of the lumbar spine and pelvis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2005).  

2.  The criteria for a rating in excess of 40 percent for a 
right upper extremity disorder of the right upper extremity 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
Part 4, 4.124a, Diagnostic Code 8516 (2005).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in May 2004.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

II.  Increased Rating for Strain of the Lumbar Spine and 
Pelvis

The veteran maintains that a rating in excess of 40 percent 
is warranted for his strain of the lumbar spine and pelvis.  
Pursuant to the regulations in effect prior to September 26, 
2003, with respect to the spine, and prior to September 23, 
2002, with respect to intervertebral disc syndrome, the Board 
finds that the evidence does not more nearly approximate the 
criteria for a rating in excess of 40 percent.  The criteria 
and analysis of the facts of this case are cited below. 

a.  Legal Criteria

Since the veteran filed his claim, the relevant regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
In cases like this, the version most favorable to the 
claimant applies from the effective date of the change in the 
law.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 40 percent rating was 
warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 40 percent 
rating requires forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  A 60 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in one position.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592. 

Additionally, the Board notes that the DeLuca standards do 
not apply when a veteran is already in receipt of the maximum 
evaluation for limitation of motion and where a higher 
evaluation would require evidence of ankylosis. Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  No higher evaluation is 
warranted based upon reasonable consideration of the clinical 
evidence on file and all available schedular criteria for 
evaluation of the veteran's service-connected disability.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

b.  Analysis

With respect to the lumbar spine, the regulations in 
effective prior to September 26, 2003, allow for a maximum 
rating of 40 percent.  Diagnostic Codes 5292 and 5295 (2002).  
  
Under the revised regulations, unfavorable ankylosis must be 
shown in order to warrant a rating in excess of 40 percent 
pursuant to the revised regulations.  After reviewing the 
voluminous medical records submitted during the pendency of 
this claim, there is no medical evidence of record that 
reflects that the veteran's thoracolumbar spine is ankylosed, 
dated prior to or after September 26, 2003.  Therefore, a 
rating in excess of 40 percent is not warranted due to 
ankylosis of the thoracolumbar spine.

The Board has considered whether there is any other schedular 
basis for granting a higher evaluation.  In particular, the 
Board notes that the criteria for evaluating intervertebral 
disc disease are not applicable to this case because the 
veteran is not service connected for that disorder nor has he 
been found to have any neurological impairment due to the 
service-connected low back strain.  The Board notes that 
during the pendency of the appeal, the x-ray evidence of 
record shows that the veteran has developed lumbar disc 
bulge.  There is no medical evidence of record, however, that 
links the veteran's service connected lumbosacral spine 
strain to the development of bulging discs of the lumbosacral 
spine.  According to a January 1994 VA examination report, 
the x-ray study revealed evidence of some disc bulge.  The 
examiner added, however, that the disc problems were due to 
the veteran's age.

The Board has considered whether an additional rating is 
warranted for impairment of the veteran's pelvis.  The 
veteran's representative maintains that a separate rating is 
warranted based on the orthopedic findings of the VA examiner 
in the May 2005 examination report.  

According to the May 2005 VA examination report, the examiner 
diagnosed the veteran with Paget's disease of the pelvis, but 
found that it was not related to the veteran's service-
connected strain of the pelvis.  The examiner noted that 
there was x-ray evidence of increased degenerative disc 
disease in the lower spine compared with the last x-ray of 
record.  He also noted that there was evidence of Paget's 
disease in the pelvic area that may have been causing 
increased symptoms in addition to his lumbosacral spine 
degenerative disc disease.  The examiner added that the 
lumbosacral spine condition had increased in severity but the 
pelvic symptoms were most likely related to the presence of a 
nonservice-connected condition of Paget's. 

In light of these findings, the Board finds that a separate 
rating is not warranted for the veteran's pelvis.  The 
probative evidence of record shows that the impairment of the 
veteran's pelvis is caused by a nonservice-connected 
disorder, diagnosed as Paget's disease.

While the May 2005 VA examiner commented that the veteran's 
lumbosacral spine condition had increased in severity, the 
examiner did not describe evidence of favorable ankylosis.  
Without medical evidence of favorable ankylosis, a rating in 
excess of 40 percent is not warranted.

The Board has considered the veteran's March 1997 hearing 
testimony before a hearing officer at the RO, as well as his 
written statements.  Mere contentions of the veteran, no 
matter how well meaning, without supporting medical evidence 
are not competent medical evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the appellant does not have the medical expertise to 
medically evaluate the severity of his low back disorder.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased rating for strain of the 
lumbar spine and pelvis.

III.  Right Upper Extremity Disorder

The veteran is currently evaluated as 40 percent disabling 
for right arm pursuant to Diagnostic Code 8516.

Diagnostic Code 8516 provides that a 40 percent rating is 
warranted for severe, incomplete paralysis of the major upper 
extremity.  A 60 percent rating requires complete paralysis 
of the minor upper extremity, with "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspaces and the thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers, an inability to spread the fingers (or 
reverse), and the inability to adduct the thumb; and weakened 
flexion of the wrist.  See 38 C.F.R. § 4.124a.

The evidence of record fails to document medical findings of 
complete paralysis of the veteran's right arm.  Without 
evidence of complete paralysis, a rating in excess of 40 
percent is not warranted in this case.

IV.  TDIU

The veteran last worked in the mid-1980s as a plant manager.  

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is service connected for his low back disorder, 
evaluated as 40 percent disabling, and a right arm disorder, 
initially established under the provisions of 38 U.S.C.A. 
§ 1151, evaluated as 40 percent disabling.  The Board notes 
that 38 U.S.C.A. § 1151 provides that a disability granted 
pursuant to this provision will be considered like a service-
connected disorder for the purposes of determining whether a 
TDIU is warranted.  The combined rating for the two 
disabilities is 60 percent.  38 C.F.R. § 4.25.  At no time 
has the veteran met the minimum schedular criteria for a 
TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  

Although the May 2005 VA examiner opined that the veteran was 
unemployable as a result of his service-connected disorders, 
he did not provide specific details for this finding, other 
than he was at high risk of falling down.  The examiner did 
not explain how the right upper extremity contributed to the 
veteran's claimed inability to work, nor did he comment on 
the effects on employability of the nonservice-connected 
disorders for which the veteran is being extensively treated.  
As noted above, much of the back and pelvic symptoms are 
attributed to disorders which have not been accorded service 
connection.  Moreover, in the medical records, the veteran is 
described as a frail, elderly individual with unequivocal 
heart disease.  Advancing age is not a factor in the grant of 
a TDIU. 

In light of the evidence pertaining to the low back and right 
arm disorders, the Board does not find that the veteran's 
service-connected disabilities, either alone or in concert, 
cause him any unusual or exceptional problems, nor have they 
had any significant impact on his ability to obtain or 
maintain substantially gainful employment.  In sum, this case 
presents no unusual or exceptional circumstances which would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 40 percent for 
strain of the lumbar spine and pelvis is denied.

Entitlement to an evaluation in excess of 40 percent for a 
right upper extremity disorder, initially established under 
the provisions of 38 U.S.C.A. § 1151, is denied.

Entitlement to a TDIU is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


